Citation Nr: 0622290	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-43 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk


INTRODUCTION

The veteran served on active military duty from July 1956 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied the 
issue of entitlement to service connection for a right knee 
injury.  

The veteran presented testimony at a personal hearing 
conducted by the undersigned Veterans Law Judge at the RO in 
April 2006. A transcript of the hearing has been associated 
with the veteran's claims folder.  


FINDING OF FACT

The veteran does not have a right knee disability associated 
with his active military duty.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
would assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman, 19 Vet. 
App. at 488.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

A letter sent to the veteran in June 2004, in the present 
case, informed the veteran of the type of evidence necessary 
to support the issue of entitlement to service connection for 
residuals of a right knee injury.  This document also 
notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his service connection claim but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the June 2004 letter specifically 
asked the veteran to provide "any evidence in . . . [his] 
possession that pertains to . . . [his] claim" as well as 
"any other evidence of information that . . . [he] think[s] 
will support . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that 
VCAA notification need not always be contained in a single 
communication from the VA).  

An April 2006 letter notified the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and the effective date of disability 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
Importantly, however, any deficiency in such notification 
does not prejudice the veteran in the Board's proceeding to 
issue a final decision of his service connection claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As will be 
discussed below, the Board finds that the evidence of record 
does not support grant of service connection for residuals of 
a right knee injury.  In light of the denial of this issue, 
no rating, or effective date of the disorder will be 
assigned.  Thus, there can be no possibility of any prejudice 
to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II; see also VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the 
present case, the June 2004 letter was furnished to the 
veteran prior to the agency's initial denial of the issue of 
entitlement to service connection for residuals of a right 
knee injury in July 2004.  As such, the timing requirement of 
VCAA notification was met with respect to this claim.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In fact, several weeks 
after receiving the June 2004 letter, the veteran responded 
that he had "nothing new to add at . . . [that] time."  In 
December 2004, the veteran reiterated his admission that he 
had no further evidence to submit.  Also, at the April 2006 
personal hearing, the veteran specifically stated that he is 
not receiving currently treatment for his right knee.  
Hearing transcript (T.) at 6.  

During the current appeal, the veteran has contended that he 
received treatment for his right knee injury during his 
active military duty.  See T. at 3-5.  However, as the Board 
will discuss in the following decision, service medical 
records service medical records do not reflect such an 
injury.  In fact, the veteran claims that his service medical 
records were destroyed in the 1972 St. Louis fire. T. at 12.

The Board acknowledges that the Court has held that, in cases 
involving missing or unavailable service medical records, VA 
is under a heightened duty to assist the veteran with respect 
to the processing of his claim.  VA's heightened duty 
consists of "consider[ing] the applicability of the benefit 
of the doubt rule, . . . assist[ing] the claimant in 
developing the claim, and . . . explain[ing] its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, 
however, the RO requested and received the veteran's service 
medical records before adjudicating his prior claims for 
service connection for a skin condition and residuals of a 
right leg fracture in May 2003 and before rendering a 
decision for his current service connection claim in July 
2004.  Service medical records contained in the claims folder 
include reports from every year of the veteran's service 
except 1957.  Importantly, the veteran contends that the 
injury to his right knee occurred in 1958.  See T. at 3.  In 
addition, the veteran's 1959 service medical records obviate 
the need to explore other avenues in the development of his 
right knee claim.  In particular, the 1959 records do not 
include any evidence of right knee complaints or treatment.  
In fact, the report of the June 1959 separation examination 
notes the presence of a 39.12 centimeter scar on the 
veteran's left knee and provides no evidence of right knee 
pathology.  As such, the Board finds that no further 
development with regard to the veteran's service medical 
records is necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (stating that remands which would 
only result in imposing unnecessary, additional burdens on 
VA, with no benefit flowing to the veteran, are to be 
avoided).  Additionally, the veteran has pointed to no other 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the issue of entitlement to 
service connection for residuals of a right knee injury based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran contends that, while serving in Lebanon, he was 
accidently stabbed in his right knee with a bayonet when a 
member of his platoon jumped into his foxhole.  He further 
maintains that his service records are absent of any evidence 
of a right knee injury because he was treated by a field 
medic and no record was made of this incident. 

The veteran's service medical records show that, when he 
underwent examination for enlistment purposes in July 1956, 
physical examination showed a 4 inch anterior scar of the 
left patella, but no other abnormality of the knees.  When 
examined in April 1958, the veteran indicated he had a 
history of "swollen or painful joints."  In regard to a 
history of operations he stated "had an operation at the age 
of 14 for a swollen knee. Don't know the cause of it."  He 
also noted that was treated for this.  The service clinical 
records on file show that the veteran was seen for unrelated 
medical problems and contain no history, complaints, abnormal 
findings or indication of treatment regarding the right knee.  
The service separation examination in June 1959 revealed that 
the lower extremities were normal on physical examination and 
that a 12 centimeter scar on the medical aspect of the left 
knee was observed.  

Following service, the earliest contemporaneously recorded 
medical evidence on file are copies of VA outpatient 
treatment records covering the period of November 1990 
through April 2003.  These records show that the veteran was 
seen exclusively for unrelated medical problems and contain 
no reference to a bayonet injury to the right knee in service 
or any other history, complaints or abnormal findings 
regarding the right knee.

The veteran filed an initial claim for compensation benefits 
in August 2002, but this claim made no mention of the 
disability now at issue.  His initial claim for compensation 
for the residuals of a bayonet wound to the right knee was 
received in April 2004 and was accompanied by a February 2004 
letter, by Dr. A.C.D., a private physician.  The physician 
stated that the veteran had come to him in January 2004 
"with increasing amounts of right knee pain dating back to 
'58 with a stab wound from a bayonet while in the service."  
Based on the results of a physical examination, the physician 
concluded that the veteran has "subsequent scar tissue 
[that] has developed [into] internal derangement that will 
require video arthroscopy."  In addition, the doctor 
expressed his opinion that the veteran's right knee 
disability is "more likely than not . . . [associated] with 
the [in-service] accidental stabbing with a bayonet."  

At his hearing before the undersigned, the veteran explained, 
in essence, that the history reported of a knee injury and 
the scar on his left knee in his service medical records 
pertained to a preservice sports injury of that joint.  He 
reported that he had first been seen for right knee problems 
following service at a private facility in 1969, was treated 
with aspirin and Motrin, and was not told what the problem 
was or how it originated.  He could not recall where he had 
been treated for right knee problems subsequent to that time.  

Entitlement to service connection requires that it be shown 
that the veteran experienced a disease or injury in service 
that has resulted in current disability.  As noted above, the 
service medical records provide absolutely no indication of a 
right knee injury.  The separation examination, as well as 
earlier examinations, showed the preexisting left knee scar, 
but are silent to any abnormality of the right knee.  It is 
hard to imagine that such an injury would have not left a 
scar or other residual that would have been apparent at the 
same examination at which a scar on the opposite knee was 
observed.  The first report of an alleged bayonet injury to 
the right knee was made by the veteran in 2004 in conjunction 
with the current claim and the first medical evidence 
concerning this is Dr. A.C.D.'s statement, which reflects he 
first saw the veteran that year.  The available medical 
evidence and statements by the veteran covering the period 
between service and the filing of the claim provide no 
indication of a right knee injury in service or disability of 
that joint.  In view of the evidence, it is concluded that 
the veteran's account of a bayonet injury in service is not 
credible.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In the present case, 
the private physician who rendered the February 2004 opinion 
did not indicate that he had had the opportunity to review 
the veteran's claims folder, including the service medical 
records and subsequent medical records.  Importantly, as the 
Board has discussed in this decision, service medical records 
and records dated years after service are negative for 
complaints of, treatment for, or findings of a right knee 
disability.  In fact, the earliest competent evidence of 
treatment for right knee pathology is the doctor's own 
statement, dated in February 2004, which is almost 45 years 
after the veteran's discharge from active military duty.  

Clearly, therefore, the private physician's February 2004 
opinion associating the veteran's current right knee problems 
with the purported in-service injury was based upon 
statements made by the veteran himself.  Significantly, the 
veteran's history of right knee trauma in service is not 
supported by the clinical evidence of record, and there is no 
persuasive showing of continuity of symptoms from service to 
the initial clinical findings of right knee pathology in 
February 2004.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self-reported and inaccurate history.  Black 
v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); and Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  

Consequently, the Board concludes that the competent evidence 
of record does not provide an association between the 
currently noted scar tissue in the veteran's right knee 
(which has developed into internal derangement) and the 
veteran's active military duty.  The preponderance of the 
evidence in this case is, therefore, against the claim for 
service connection for a right knee disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


